Citation Nr: 1331619	
Decision Date: 10/01/13    Archive Date: 10/07/13

DOCKET NO.  12-13 056	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana




THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for residuals of cold injury to the fingers.




ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 





INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1985 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, the Veteran did not appear for a hearing before the Board, which had been scheduled at her request.  In the absence of a timely request for postponement, the request for a hearing is deemed withdrawn. 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claim of service connection for a bilateral knee disability, in her notice of disagreement, the Veteran identified additional private medical records, pertinent to the claim.  As VA will make reasonable efforts to obtain private medical records, further development under the duty to assist is needed.  38 C.F.R. § 3.159(c)(1).

On the claim of service connection for residuals of cold injury to the fingers, in the notice of disagreement, the Veteran stated that in the winter of 1987 in Germany she suffered frostbite of the fingers and that she cannot now function in a cold environment without experiencing pain in the fingers.  






As the Veteran is competent to describe exposure to cold and recurrent symptoms of cold exposure and as there is a possible association with service, a VA examination under the duty to assist is needed to decide the claim.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel file. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran either to submit or to authorize VA to obtain on her behalf private medical records, pertaining to treatment of her knees since service. 

3.  Afford the Veteran a VA to determine: 

a).  Whether the Veteran has residuals of a cold injury to the fingers of each hand, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the current findings are due to the Veteran's cold exposure in the winter of 1987 in Germany?  






In formulating the opinion, the VA examiner is asked to consider that although there is no contemporaneous record of a cold injury in service, the Veteran as a lay person is competent to describe exposure to the cold and painful symptoms at the time of the exposure. 

The Veteran's file must be provided to the VA examiner for review.  

4.  After the above development, adjudicate the claim.  If the benefit is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

